Beck, P. J.
1. Where to a witness under examination upon a trial was propounded the question whether or not “these deeds” were “all one transaction,” and an objection to this question was sustained, an exception to this ruling raises no question for decision, there being in the exception nothing to indicate what deeds were referred to, and no indication of their contents. This court will not undertake to look to other parts of the record to ascertain what documents were' referred to in the question propounded.
2. There is no merit in the other exception to the court’s ruling upon the admissibility of evidence.
3. The uncontradicted evidence in the case shows that the deed upon which the plaintiff in error relied to defeat the right of the defendant in error to proceed with the enforcement of its mortgage against the property involved in this controversy was without consideration; and there was no error in directing a verdict finding that this deed be canceled, and that the mortgage held by the defendant in error be enforced.

Judgment affirmed.


All the Justices concur.